41 A.3d 1282 (2012)
COMMONWEALTH of Pennsylvania, Respondent
v.
Mary A. DYARMAN, Petitioner.
No. 918 MAL 2011
Supreme Court of Pennsylvania.
April 16, 2012.


*1283 ORDER

PER CURIAM.
AND NOW, this 16th day of April 2012, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by Petitioner is:
Does the admission into evidence of accuracy and calibration certificates for breath test machines violate a criminal defendant's Sixth Amendment right to confrontation when said certificates are admitted into evidence without testimony from the individual(s) who prepared the certificates and performed the testing?